Citation Nr: 1432329	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for right leg varicose veins, status post ligation and stripping, prior to October 3, 2012, and to a rating higher than 10 percent since October 3, 2012.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim ensued following a March 2008 rating decision which, in part, granted service connection for right leg varicose veins, status post ligation and stripping, and assigned a noncompensable rating from December 26, 2006.  

In August 2012, the Board remanded the claims for an increased rating for varicose veins and also for another issue developed for appellate review (entitlement to service connection for a thoracolumbar spine disorder).  Subsequently, the 0 percent rating in effect for right varicose veins from December 29, 2006, was increased to 10 percent, effective from October 3, 2012.  See the January 2013 rating action.  

It is also noted that the January 2013 rating decision granted service connection for spondylosis and osteoarthritis of the lumbar spine and assigned a 10 percent rating, effective from December 29, 2006, and a 40 percent evaluation from October 3, 2012.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for a thoracolumbar spine disorder.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, the matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted earlier, during the pendency of this claim, the RO granted an initial 10 percent rating for residuals of varicose veins as of October 3, 2012.  The Veteran was notified of this development in March 2013, but no further documents regarding the claim have been submitted by the Veteran or his representative.  

VA regulations provide that when a claimant appeals to the Board, he "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2013).  VA's policy is to afford the representative an opportunity to submit a VA Form 646 (Statement of Accredited Representative in Appealed Case) after completing the development directed in a remand and prior to returning an appeal to the Board.  It does not appear that the Veteran's representative has been afforded the opportunity to provide a VA Form 646.  

Note: the Veteran resides in the state of North Carolina but is represented by the State of South Carolina, Division of Veterans Affairs.  

Accordingly, the case is REMANDED for the following action:

Give the Veteran's representative an opportunity to submit a VA FORM 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claim.  All efforts made in this regard should be documented an incorporated into the claims file.  The claims file must be sent to the South Carolina Department of Veterans Affairs, or other appointed representative, for completion of the VA FORM 646.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

